Draft general budget 2009 as modified by the Council (all sections) (debate)
The next item is the report by Mrs Haug and Mr Lewandowski, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2009 as modified by the Council (all sections) (16257/2008 - C6 0457/2008 -.
Madam President, Commissioner, it seems the President-in-Office of the Council is not quite here yet. In any event, the second reading of the European budget is on tomorrow's agenda. In all probability, the vote will not take much time. The fact that few things remain to be put to the vote and even fewer are in dispute is thanks to the constructive cooperation among all the Members involved - both in the specialist committees and in the Committee on Budgets - for which I should like to express my sincere thanks. I am all the more pleased since I know that this cannot be taken for granted. This also goes for the groundwork done by the entire team on the Committee on Budgets, the work of all the group staff and the support of the personal assistants, so thank you!
I should also like to extend my thanks to the Commission for its willingness to cooperate. Its communications with us may not always have pleased everyone concerned, but it was always helpful and, above all, it spoke to me at the various levels, which cannot be said of the Council Presidency. Thus far, the French Council Presidency has not managed to speak to me, the general rapporteur, on a single occasion. Not one single time! I have not even received a response as yet to a letter I wrote before the trialogue on 13 November - which is very strange, very disconcerting.
What was not at all strange or disconcerting, however, was how the Council team behaved at the conciliation meeting. Its behaviour and attitudes were what we have come to expect. Firstly, there must be no revision, however small, under any circumstances. Secondly, the payments are to be reduced in any event, even if the gap between payments and commitments becomes a ravine. Thirdly, the unspent appropriations from the current financial year should preferably be handed over immediately. In any case, approximately EUR 4.9 billion will be channelled back to the coffers of the national Finance Ministers. We in Parliament are delighted to have been able to persuade the Commission to promise a carry-over of EUR 700 million for rural development. We also think that the binding joint declarations on simplifying the procedure and on accelerating the implementation of the Structural Funds programmes, and also the promise that more funds for payments would be proposed without delay if need be, will be helpful in managing the tasks of the coming financial year.
These tasks will be not exactly trivial. The impact of the financial market crisis and its repercussions on the real economy will be felt in all our Member States. Therefore, Parliament is, by all means, prepared to free up funds for job creation or preservation, funds for providing economic momentum - in addition to the range of instruments already at the disposal of the European Union. We are prepared to do everything necessary at the maximum speed possible - not indiscriminately, of course, but if it is clear what projects the funds are to be provided for and how appropriate they are, not one of us will be left in the lurch.
Parliament is also prepared for a revision of the medium-term financial programme. First of all, however, the Council needs a common position.
We may be voting at second reading tomorrow, but I have the vague feeling that what we are voting on is just a budgetary framework. The additions to it will be demanded of us little by little over the year.
Madam President, the second reading of the budget of the European Institutions will, in principle, be a repeat of the first reading, and it remains for me to explain why this is so.
In the case of the Council, we respect our gentlemen's agreement and appreciate the Council's restraint in terms of budgetary spending for 2009, whilst acknowledging the additional need for resources in relation to the Reflection Group. In the case of the other institutions, it is worth noting that the Court of Auditors' increased need for funding is due to the downpayments on its new headquarters (in the final analysis, this method for funding the new headquarters will be cost-effective for European taxpayers) and, in the case of the European Court of Justice, it will need funding for its new urgency procedure, which requires funding in order to employ additional staff.
As far as the European Parliament is concerned, we tested the pilot project this year. The pilot project has produced encouraging results, thanks to the excellent cooperation of Parliament's administrative services, for which personal thanks must also go to the Secretary-General, Mr Rømer. The test was not insignificant, as this will be a special year for the European Parliament, due to the upcoming elections, the need to fund the election campaign and the completely new regulations concerning the status of MEPs, along with greater transparency in relation to the pension fund and new rules for employing and funding assistants. The fact that the issue of MEPs and their assistants is being addressed is good news in an election year.
Of course, this will involve additional costs in terms of the European Parliament's budget. In spite of this, we have made an effort and have achieved the goal which we had been working towards for a number of years, namely that of ensuring that, notwithstanding the specific needs of the European Parliament, its budget does not exceed 20% of the European Union's administrative spending. Overall, it looks like the vote on Thursday will be brief, thanks to the good cooperation of the coordinators and the excellent cooperation of the European Parliament's Secretariat - and here, I would particularly like to mention Marianna Pari and Richard Wester. These are people who should be mentioned on such an occasion.
Member of the Commission. - Madam President, I would like to stress that the 2009 budget negotiations have been very specific, very important and difficult as never before. The main focus in this budget is on growth and jobs. This year, the budget preparation has also focused on the funding of the food aid facility instrument for development countries. Together, we have been able to find a balanced agreement to secure this EUR 1 billion.
Having a budget is not enough. We need to execute it properly and in timely fashion. In this respect, considering that cohesion is a key factor for stimulating economic growth, Parliament has stressed the importance of effective budget implementation and the need for improvement and simplification. We agreed with that during our negotiations. The Commission shares this objective and, on 26 November, presented proposals for accelerating implementation and simplification of management of the Structural Funds.
Last week, the European Council fully endorsed this approach, and I hope now that the required changes in the relevant legal acts can be agreed smoothly altogether.
Looking forward to the near future, we all have to recognise that we will shortly face other challenges in order to address the financial and economic crisis in Europe. The recovery plan for the European economy presented by the Commission includes elements which will have an impact on the Community budget next year. The European Council last week supported this recovery plan. The Commission therefore presented a proposal to revise the multiannual financial framework in accordance with the interinstitutional agreement.
This has to be approved by both Parliament and the Council in the coming months and I count as usual on cooperation, especially on Parliament's side.
To conclude, I would like to recall that negotiation on the 2009 budget has required compromise on all sides. It has also shown that the best results can be achieved in a spirit of fair cooperation between the institutions. That would not have been possible without the constructive and responsible role of Parliament throughout the whole negotiation process. I also want to stress the crucial role of the presidency tackling the Member States' position.
Finally, let me express my gratitude to Parliament's negotiating team and, in particular, the chairman, Mr Borg, the rapporteurs for 2009, Mrs Haug, with her innovative approach this year, and Mr Lewandowski, and also all the political coordinators of COBU, who gave the Commission and Parliament a lot of help.
I wish us all a positive vote tomorrow, and I wish you all a better than expected New Year.
We have heard about the difficulties that had to be faced. I believe that, under the leadership of Jutta Haug, we have quite successfully resolved these difficulties. She deserves our thanks for her work and for the fact that each political group can feel that it has ownership of this budget.
Drawing up a budget is politics expressed in figures. What is the message, I wonder, that the European People's Party sees in this budget? In our view, we need to give European citizens greater security, and the European Union is ready and able to do so. Around one third of the budget is devoted to items that increase the sense of security. The amendments made by the European People's Party and European Democrats have increased the budget by around EUR 1 billion, thereby raising its profile; I am thinking of funds for supporting small businesses, preserving jobs and creating new ones where possible, developing underdeveloped regions, for energy security and for planning projects such as Nabucco. Food security is also very important, however, especially these days, not to mention defending the borders of the Schengen zone and preventing illegal immigration.
Naturally, no matter how good this budget is, it is far from perfect. Part of the reason for its flaws lies with the Member States. It is unacceptable for Member States not to use the resources which the EU makes available to them, for billions of euros to remain unused in the EU coffers. Certain Member States introduce artificial obstacles, making access to calls for tender even more difficult than we ourselves do. The efforts of the European Commission to simplify these processes are commendable, but we must not allow Member States to create effects or enact changes that run counter to these endeavours.
However, the fault does not lie exclusively with the Member States. The EU is incapable of responding rapidly to the challenges of a changing world. Of course, we have solved the problem of food aid, but at the cost of such vehement debates! And now, when we ought to be moving forward, we face difficulties in handling the economic crisis as well. I think that in the coming period, over the coming year, we will have to implement considerable simplifications both in the existing frameworks and in the interests of greater flexibility. Thank you for your attention and I hope that we will have a good budget.
Madam President, Commissioner, please allow me to note the Council's absence and the innovation on the part of the French Presidency, honouring us with its absence, which is a first. I would like to say, Jutta, you had thought that it was out of contempt that the French Presidency had not met with you. I believe simply that this absence shows the contempt this Presidency has, or its Ministers have at any rate, for the budget of the European Union.
I will not go back over the proposals of our rapporteurs, but I would like to dwell on just a few thoughts. I shall repeat, once again this year, that the budget is inadequate and the multiannual financial framework is unsuitable. There is a lack of funds for economic recovery policies, research, lifelong learning, networks, and aid for SMEs and micro-enterprises. It is difficult to implement the policy of territorial solidarity and, in particular, the Cohesion Fund, and therefore billions of euros are left in unused payment appropriations. Too much money is earmarked for aid for market agriculture, which leaves margins unused due to legal bases that prohibit new commitments. There are problems in using the sums set aside for rural development and the environment. Money is being scattered on security and justice policies, far removed from the Council's public commitments, and citizenship and information policies are practically bankrupt and do not enable real communication with European citizens.
However, the promises made within the framework of external action are the last straw in terms of the lack of realism. Needs are continually piling up, conflicts and poverty are taking hold all over the world - Somalia, Darfur, Asia, typhoons, cyclones, famine, war in Palestine, Kosovo, now in Georgia - and the allocated resources are not changing. Every year, mission impossible becomes ever more impossible.
Only the creation of a billion-euro fund, which is essential in order to attempt to revive subsistence agriculture in the poorest countries, has provided a faint glimmer of hope. Trusting the financial perspective, we were hoping that we could continue to implement the traditional policies and find, in the margins available, enough money to respond to this different emergency, to which establishing the fight against climate change must be added. That is to overlook the fact that the budgetary agreement is negotiated with the Council and that the Council, rather I should say the 27 governments of the Member States, in addition to their traditional problems, are facing the financial crisis that is threatening the European economy, but which is being experienced as 27 national budgetary crises.
That is why we are forced to adopt a budget that is not in line with Members' expectations, a budget in which the gap between commitments and payments is giving rise to increasing concern with regard to the sincerity of the budget procedure. The desire to contribute as little as possible to the revenue of the Union leads the Member States to adopt simple and unproductive positions. Firstly, they keep payments to a bare minimum, hence the payment appropriation of less than 0.9% of GDP, with commitment promises that are never monitored, and they do not facilitate the implementation of European policies in their country so as to avoid cofinancing and thus allow unused appropriations to flow back into the coffers of each state.
Admittedly, the Union's usual policies continue to be implemented as well as can be expected. Innovative actions, which are often promoted by our pilot projects, and preparatory actions are being implemented by the Commission. The European budget, however, is characterised by promising everything and not investing sufficient funds in implementation procedures, with the willingness of each of the Member States.
Once again, we have two new urgent challenges to face this year. The first is the fight against climate change, and the Council's conclusions on the subject are modest but at least it has made some conclusions; investments need to be made this year and increased in 2010. The second challenge is the EUR 200 billion economic stimulation that has been announced. Only EUR 5 billion of that amount is needed for new investments. The financial perspective therefore needs to be reviewed somewhat.
Yesterday, the President-in-Office told us that this review had been acknowledged, but the Council tells us that it has been blocked. What, then, is the situation? We in the Socialist Group in the European Parliament are ready.
To conclude, we absolutely cannot continue on this course, since political Europe is falling apart before our eyes. The time has come to review the financial perspective so as to restore balance to Europe's revenue and expenditure, to deconsecrate some immutable policies and to finance dynamic policies to effectively meet the real needs of people around the world.
Lastly, I would like to wish the Commission good luck. It is up to you to implement this budget accurately without wasting a single euro. It is up to you to show sceptical states and convince them of the added value that the Union provides, both politically and in budgetary terms.
(Applause)
Madam President, I would like to begin by thanking the two rapporteurs, Mrs Haug and Mr Lewandowski, for their extremely competent and professional work on the budget. I would also like to thank our chairman, Mr Böge, and Commissioner Grybauskaité, because they have been so good at finding solutions. The budget is, of course, highly inflexible. The budget framework is inflexible - we are not simply moving unspent money from the agriculture budget framework over to other parts of the budget, and recently the Commission has almost made a habit of challenging this flexibility - challenging this rigidity. We should not be ungrateful to the Commission for this. I think that it is good to try new ways, and I would like to say that we in the Group of the Alliance of Liberals and Democrats for Europe wholeheartedly support this budget and the solution that has been found for the food facility, the one billion that has been found to create more food in developing countries. What we are pleased about is that it was possible to find a solution that did not involve large cuts in other programmes, but that we found the funds in the Flexibility Instrument and the Emergency Aid Reserve.
I am also pleased by the Commissioner's assurances that the Commission does intend to look into the Structural Fund Programmes and that they can be simplified. We have an historic task over the next few years, and that is to ensure that the necessary development takes place in the new Member States. I think that this is certainly the most important aspect of the EU budget.
Of course, along the way, we have complained about the lack of initiatives in the budget relating to energy, and then, at the eleventh hour, a memorandum arrived in the wake of the financial crisis, stating that the EU budget, too, was to be used in an attempt to initiate growth. We have proposed five billion for various initiatives within the energy sector, and I would like to say on behalf of my group that we are prepared to find a solution to this - we are prepared to find funding and also to work quickly, but if we are to look at how the individual programmes are made up - more money for TEN-e, more money for research programmes and more money for the CIP, in other words, programmes we know well - we should also take our time to ensure that we do this in a sound and sensible way. However, I look forward to constructive cooperation on these matters and I would like to thank the Commission for the initiative. It is perhaps a bit of a shame that it has come so late, but we will happily work constructively on these matters.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, the 2009 budget is no less, but also no more than a compromise. Nor is this any surprise, as we have just heard. The financial perspective does not permit great leaps; the structure of the European budget is much too rigid and inflexible for this as things stand.
Nevertheless, the 2009 budget sends out some important signals. For example, we have succeeded in providing EUR 1 billion more for food aid; that is, for the poorest of the poor, and hopefully for sustainable agricultural policy in the poorest countries. We shall also be spending a little more on small- and medium-sized enterprises - very important to economic development - and a little more on tackling climate change.
New priorities are necessary, however. We need a revision of the European budget, and I should like to address this speech in particular to the Member States, including the government of my home country, Germany. We must respond to the crisis in the short term, but naturally also in the medium and long term. Obviously, the EU budget cannot replace national budgets or national policymaking, but anyone who does not adapt to crises is guaranteed to fail.
Recently, I saw on television the press conference broadcast when the head of General Motors appealed to the United States Congress for further loans. He argued, 'We need to build green cars, we need to invest in green technologies', and he was right. Unfortunately, this manager was rather slow in realising this, and stocks of unsold American trucks are piling up. It is indeed true that our economy needs to be restructured. Europe must manufacture new, environmentally-friendly, high-tech eco-products if we want to see economic success in the next few years, on both the internal and world markets.
We must reduce emissions significantly. We must reduce our dependence on oil. We must invest more in renewable energy and much more in research. This will create opportunities for new products and thus also for new jobs. We must certainly change our agricultural policy; it must be linked to ecological energy generation. That, too, will present Europe's farmers with a new opportunity.
We must also spend more on well-understood development aid - not as charity, but because it is an intelligent, strategic policy to introduce fair trade worldwide and to really develop a strategic approach to narrowing the prosperity gap on a global scale. We must also realise at long last that we have to link growth to environmental protection and the fight against climate change. We need a new model for thinking about growth, and this goes not only for Europe but also for emerging economies such as India and China, and the United States too, of course.
We very much hope that the new Obama administration will bring a change in American thinking and a rethink regarding the successor to the Kyoto Protocol. All this must also be reflected in the European budget, however, which is why new priorities are necessary. We must answer the question as to where the money comes from. My group - the Group of the Greens/European Free Alliance - is of the opinion that more environmental taxes are needed. CO2 consumption must be taxed, and kerosene taxes must be brought in at long last. This should supply a large proportion of the European budget.
Everything we are hearing from the Commission at present - that is, every couple of months - indicates, however, that internal logic is showing that we need a revision of the European budget to demonstrate to the public that we have indeed understood, that we want to change things, that we need new priorities, that we want to spend more on research and development, and that we need new propulsion technologies.
Of course, we must also carry out more research in this regard; there is no way around this. As we have already discussed, cereals belong on the table and not in the tank - something the European Union must also make clear. During the economic crisis, we must put more money into education: into the Erasmus Mundus Programme for student mobility and university exchanges, and into lifelong learning. This is the only way to give young people in Europe new opportunities on the labour markets of the future and also in their personal lives.
We must invest more in cultural diversity - this is the wealth of the European Union, and citizens will thank us for this when they see that European funds are really reaching their local area. If we wish to behave responsibly, we must also do more in the way of preventive external policy, rather than reacting only when it is too late. That too, falls within our political responsibility. It is important to act in good time; which is why we need more resources for the Instrument for Stability.
In view of the forthcoming elections in June, we must show the European public that we have understood, that we have courage, and that we are prepared to change European policy, including with all due moderation with regard to the European budget. I hope and believe that citizens will appreciate this when it comes to the elections.
Madam President, I welcome the fact that only a few amendments to the budget remain. It is difficult to judge who is right and we will not know the truth until the end of 2009. It is fortunate that, following the approval of the budget, we will be able to implement changes at the very start of the year, as we do each year.
Yesterday, the Chairman of the French Presidency, President Sarkozy, said that there is less debate on major issues than minor ones. This might mean the same thing as Commissioner Grybauskaite's statement that, in the future, we should draw up a completely different budget, and not only change the budget headings, but ensure that they are better integrated.
The current, fragmented budget, which contains many headings, is not very readable. It takes a long time to draw up, and leads to much debate. In fact, it is only up-to-date for a few days, if not a few hours. This was the case with the 2008 budget, where corrections were already introduced at the first meeting of the Committee on Budgets. It would be preferable to introduce broader headings, and define for what purpose the resources could be used. This would make the implementation of the budget significantly more flexible and would provide the European Commission, as well as the European Parliament, with better opportunities, as they could monitor how the funding was spent throughout the whole of the time it was in force, and immediately respond to any needs that might arise.
The recent increase in funding by the Council in 2008, or the increase in budgetary funding for the forthcoming years by EUR 200-250 billion, proves that there is no point to these year-long debates on the details of the budget for the following year.
on behalf of the GUE/NGL Group. - (FI) Madam President, Commissioner, the grand total for payment appropriations in next year's draft budget is lower than it has ever been. There will be enough cash for payments if the same payment policy is adhered to as in recent years. The Commission will not be fully implementing the budget.
Yesterday, Parliament decided to repay the Member States almost five of the six billion euros that has not been used for payments this year, although it had been budgeted to be spent. A billion was added to next year's budget for food aid. Since the Commission made this proposal, the price of food has halved, and the EU will soon have to intervene in its own production. There are a million starving people in the world, and aid will of course flow as needed, but the arguments behind the Commission's proposal have become obsolete in six months.
Last week saw the Commission indulge in PR and propaganda in connection with the preparation of the budget in order to promote its programme for the economic recovery of the Member States. This is budgetary acrobatics and a sham. The EU's contribution of five billion means that the money was moved from one Article to another without the Member States committing to new money for the EU's use. These are not genuine recovery measures to put right the damage caused by globalisation. We need robust action as a drug to cure us of the disease of 'funny money', and the EU is simply not delivering. The European Commission and the Council of the European Union are not prepared to decide on action of this sort.
on behalf of the IND/DEM Group. - (SV) Madam President, as usual, we have a document here that is an exemplary piece of parliamentary handiwork from those who have prepared the budget. At the same time, we find ourselves in the absurd situation of being in the process of doing something that we should not be doing. We are currently discussing how we are to spend more money. This Parliament does not represent taxpayers, is not seeking to restrain spending, but is instead worried that not enough money is being spent. Not only is more than two thirds of the money spent on things that we should not be getting involved in as a parliament, but it is also used for completely the wrong purposes. The money is still going on agricultural policy, rural development and regional policy, that is to say, all things that are the Member States' own responsibility, and which they should pay for themselves.
A lot has also been said, and quite rightly so, about 2009 being a year of crisis in Europe, the US and, in fact, the whole world, and then we ask ourselves: what should we do? Here? And my answer to that is that we cannot do anything about this here. The EU countries use perhaps 40 to 45% of their money for public expenditure. One percent comes here and is used for the wrong things. We are marginalising ourselves with this approach. Thank you very much.
- (SK) I would like to express my appreciation for the text of the resolution on the EU general budget for 2009 submitted by the Committee on Budgets and its rapporteur, Jutta Haug. Its wording expresses the risks of next year's EU budget in a thorough and comprehensive manner.
In my view, the main issue which is still open is budgetary provision for the impacts of the EU plan to deal with the consequences of the financial crisis. The extent and direction of the crisis remains open. The most important initiatives will be aimed at sustainable development, employment growth and support for small- and medium-sized businesses, as well as support for cohesion between the regions, which is a key factor for stimulating economic growth in Europe.
In 2009, we can expect to see a more rapid drawing down of resources from the structural and cohesion funds especially in the new states. It is therefore appropriate to emphasise the obligation of the budgetary authorities to provide additional payments on time. A potential source of these payments could be the EUR 7.7 billion reserve against the payment ceiling of the multi-annual financial framework. In this context, it is essential to adopt measures for simplifying the mechanisms of structural and cohesion funds in order to set about improving the ability to draw on them in EU countries.
(ES) Madam President, Commissioner, ladies and gentlemen, I would like to give a special vote of thanks to the representative of the French Presidency, Mr Sorel, who has set a wonderful example of collaboration with the Committee on Budgets by attending all the debates we have held.
Parliament's work on the draft EU budget is once again reaching a satisfactory conclusion this year. We have needed the many years' experience of negotiating between the Commission, the Council and the European Parliament. We know the limits of each institution and we have been able to reach agreement on the basics, so tomorrow's vote may be presented as an institutional success for the European Union.
All these years of mutual familiarity also tell us, however, that the agreement on basics this year falls short of those basics that we ought to be able to demand under normal circumstances.
The problem is that this draft budget was planned many months ago in March or April without taking into account the huge scale of the economic and financial crisis. It is not uncommon, therefore, since some Member States have also done so, not planning far enough in advance.
Our budgetary procedure is essentially very rigid and does not allow for corrections along the way. Parliament made some proposals at first reading that did aim to help with economic revival and provide a safety net for citizens, mainly through amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats and also the Group of the Alliance of Liberals and Democrats for Europe. Some of them were adopted by the Council, while others were not.
It is only at the end of the process, once conciliation has already taken place, that the Council and the Commission are finally coming up with great ideas about how to use the EU budget to boost economic growth. When improvisation is combined with urgency, the most likely outcome is disappointment.
In the end, the response to the economic crisis will be made at national rather than Community level, and the EU budget will not, unfortunately, be the powerful economic policy instrument that it should have been.
What I cannot understand is why, in the economic boom years back in 2005-2006, the financial perspectives that were approved were so pared back and limited that the annual budgetary policy could not be used as a countercyclical weapon.
We are hamstrung by the annual ceilings, and the multiannual financial framework is of no use in crisis years.
I have a final thought. The two Community programmes most affected by the 2006 financial perspective agreement - trans-European networks and rural development - are the ones that have now been chosen to boost Europe's economic growth from Brussels.
My question is: who should now be held responsible for having cut them back so hard in 2006?
(SV) Madam President, ladies and gentlemen, as the Committee on Industry, Research and Energy's rapporteur for the budget, I have to say that in the committee, we agreed at a very early stage, even before the crisis began, that we must give higher priority to climate and energy measures and small- and medium-sized companies in particular. We have now come to the same conclusion in the Committee on Budgets, and I would like to thank the rapporteurs for their exceptionally constructive cooperation in connection with the budget this year. We would also stress the necessity to concentrate on investment in common growth and infrastructures.
I was listening to Mr Lundgren from the Independence and Democracy Group a little while ago. He has, of course, completely misunderstood this. No one believes that we could have so large an EU budget that the EU itself could counteract the efforts to improve the economic situation. The things we should be doing are common things that individual Member States cannot manage, to build the EU into a common market, a real common market. Now that we have removed barriers to trade, we must also acquire a common infrastructure, in particular, a common energy infrastructure, and common research so that we can take the lead worldwide. This is, of course, what it is all about; it is not about taking something away from the Member States.
I spoke for the first time in this budget debate in 1999. What were we talking about then? Well, the same things we are talking about today - jobs, growth, simplification and increased efficiency, increased flexibility in the budget to improve the EU's ability to react quickly to new challenges. However, we are, unfortunately, still going over far too much old ground. The Commission's initiative in conjunction with the recovery plan is therefore welcome, even if it has been put together very quickly.
In any case, I think that the most important thing we can do now is to bring about a more real and stable change in the EU's budget policy. The results of the Commission's open cooperation on the long-term budget demonstrate what this is all about: a stable and long-term investment in growth, environment and climate policy. This also means that we can get away from the current state of affairs with continual ad hoc efforts to revise the budget plan. We now need a new structure for the long-term budget. This is the most important thing that the Commission can do now. Thank you.
(FR) Madam President, Commissioner, ladies and gentlemen, this year, once again, the budgetary procedure has forced our Parliament to negotiate bitterly the total amount of the 2009 budget, as well as the priorities that we have set ourselves in order to achieve targets both in terms of growth and employment, within the framework of a well thought-out economy, but also in the context of a global crisis, and in terms of external policy and the policies referred to under Heading 3: 'Citizenship, freedom, justice'.
As we have always said, and indeed repeated, the multiannual financial framework is tight and absolutely requires this fundamental reform since, in the future, even less than it does today, it will not enable us to meet the many essential needs of an enlarged Europe with 27 Member States.
In this context, the budget that has been proposed to us by the rapporteurs is basically as good as it can be, and I am delighted that the Commissioner announced this morning that it has been agreed to perform a vital review of the multiannual framework. I welcome her constant presence here with us and I too regret the absence of the Minister for the Budget, which was announced briefly on the electronic screen at the start of the session. Apparently, the Minister did not see fit to join us.
I am particularly pleased, in terms of the budget, by the efforts made in favour of lines on the fight against global warming, support of SMEs, tackling energy dependence, as well as measures that were adopted for a more humane, more humanist Europe that is better equipped to meet the fundamental challenges of migratory policies.
I would still like to express my concern regarding the appropriations allocated to rural development and I wish, once again, to condemn the emphasis that is placed on this policy in favour of rural territories.
Many thanks to Mrs Haug, her team, Mr Lewandowski and the Chairman of the Committee on Budgets.
- (PL) Madam President, I would like to draw attention to three issues in this debate.
In times of a deepening financial and, therefore, economic crisis in the European Union, this budget is exceptionally small. Commitments amounting to just over 1% of gross national income, payments amounting to 0.9%, and especially the margin of EUR 3.2 billion, testify that the largest Member States do not want to fund the European Union's most important objectives.
Secondly, the European Union very easily takes on additional commitments which were not foreseen in the financial perspective. Recently, an additional EUR 1 billion has been earmarked for preventing famine in the third world, while EUR 0.5 billion has been pledged to help reconstruction efforts in Georgia. This expenditure, which is absolutely justified, will have to be funded at the cost of other important activities, which the Union committed itself to funding much earlier.
Finally, in terms of efforts to overcome the economic crisis, individual Member States, especially the less wealthy ones such as Poland, have pinned their hopes on the initiation of advance funding of projects using structural funds. I hope that this exceptionally modest budget will, nevertheless, allow us to fund large investment projects in this way.
(PT) As we underlined in October, what should have marked the EU budget for 2009 was political measures and associated budget lines to effectively respond to the worsening economic crisis.
However, instead of targeting and increasing the funds to promote economic and social cohesion and to enhance the purchasing power of workers, the EU budget proposed for 2009 reduces payments to an unprecedented level (EUR 4 billion less than the amount adopted for the 2008 budget). They even fall short of the amount planned in the Multiannual Financial Framework 2007-2013, which was already totally inadequate. In relative terms, this represents the lowest EU budget since Portugal joined the European Economic Community.
The proposed EU budget for 2009 supposedly supports the European economic recovery plan and what passes for European solidarity. In truth, the motto is every man for himself, in other words, a policy that will further increase the disparities between those countries that are economically more developed and the cohesion countries.
What we urgently need are budgetary measures providing effective support to small-scale and family-based agriculture, fisheries, the textile and clothing industries, the shipbuilding industry, and micro-, small- and medium-sized enterprises. These measures should defend the productive sectors in each Member State, particularly the cohesion countries, employment with rights and decent wages for workers.
Madam President, 'arrogance' is the word that springs to mind when reading this lengthy report, because the text is redolent with it. For instance, paragraph 25 laments the fact that the funds available 'do not, as they stand, allow the Union to assume its role as a global player'. The same paragraph refers to the EU having the 'capacity to assume its role as a global partner'. Whoever wanted the EU to have such a role? Why does it have such an inflated sense of its own importance? Certainly no one in my country has been given a vote on the development of the EU as a global player. We were told it was a common market, which would provide cheap wine and nice holidays.
I also note that the 'global player' wants its trademark for use in all communications with the masses and wants a major information campaign for the 2009 elections. For 'information', read 'brainwashing', because the EU will no doubt sell itself as the greatest benefit to humanity since penicillin, rather than the grotesque enemy of democracy and freedom of thought that it really represents.
The aforementioned arrogance spills over into everything it touches. There is no better example than the recent disgraceful and disrespectful treatment of President Klaus, a head of state, at a meeting in Prague by Members here. I put it to you that the EU has no democratic mandate whatsoever for the empire-building outlined in this budget.
(FR) Madam President, at Christmas, little boys receive red cars to play at being firemen, and little girls receive Barbie dolls to play at everything else.
Likewise, the Commission and the Council of Ministers have a small budget with which to play at public finances. We are playing, then, at having a tea party with the budget, dishing out a little for Galileo, a little for Kosovo, or a little for Palestine. There is even a little for fruit in schools.
A financial and economic tsunami is sweeping across the automotive industry, across property, across services, and we are playing around with a budget of EUR 116 billion, which is the total of the Spanish budget for 42 million citizens, or rather 45 million, and we are dealing with 400 million citizens. I am not even going to mention the US budget of EUR 2 000 billion.
A continent is about to go into recession and we are dividing up a few crumbs. We also continue to drone on about the rule of 1% of gross national income and deficits that must not exceed 3%.
There are two lessons in all this. Firstly, when you cannot assess the price of a barrel of oil, falling from 100 to 40, while Goldman Sachs was predicting 200, and when you cannot make forecasts over a few months, how can you have a multiannual financial framework for seven years? That is a scientific absurdity.
The second lesson is this: the entire history of the budget shows that legal ceilings, the Gramm-Rudman-Hollings Act in the US, the rule of 1% of national income, are all, again, foolishness. Public finance is driven by empiricism, and not by dogmatism. We needed to have a budgetary energy plan to change the economic climate. That was called a large European loan. We needed to have the room to change things but, for that, we needed ambition.
I would like to remind all Members to be careful not to speak too quickly as the interpreters cannot keep up.
(DE) Madam President, ladies and gentlemen, I should like to start by thanking the rapporteurs, Mr Lewandowski and Mrs Haug, and also the coordinators and staff of the Secretariat and the group. The latter, in particular, were, at times, stretched almost beyond their limits with their workload, as is usual for them every year. I also wish to thank the French Presidency for the good, fair negotiations. I realise that the Presidency would have been prepared to go a bit further if the majority in the Council had allowed this. I should also like to emphasise that the Commission engaged extremely constructively in the negotiations. Commissioner - if I may say this openly here - since we have managed to achieve a good working relationship, I would not object to your standing as a candidate again next year.
Ladies and gentlemen, the 2009 budget is divided into three stages. The first stage is to be voted on tomorrow. We are financing the EU's basic needs with EUR 133.7 billion in commitments and EUR 116 billion in payments, and have managed to get the Food Facility on track by means of an emergency operation: by amending the Interinstitutional Agreement, using the flexibility instrument and making a redeployment within Heading 4. It is good that this is on track, but it must also be made clear that a review of the existing development instruments in both the development cooperation section of the budget and the European Development Fund is also part of the package if we are to achieve a better solution and better prospects in the long term, including for the security of food supply in developing countries. It also makes clear the vital importance and urgency of a fundamental revision of Heading 4 - 'The EU as a global partner' - in particular.
Part 2 will need to be discussed when the pecuniary benefit of the declaration adopted takes effect; that is, the acceleration and simplification of the existing rules in respect of the Structural Funds and of the implementation of rural development. If we all do our homework on this in the first quarter, this should and will result in supplementary budgets with increased payments to the Structural Funds and the agricultural funds, which will also support economic development. If we do not then manage to exceed EUR 120 billion in payments during the year, there must be administrative and political consequences. Anything else would be untenable.
The third point concerns the economic recovery package. The figures we are discussing from the European budget of course tend to be downstream, and so I should like to say two things in this regard. The first is that it is right and vital for the European Investment Bank to become involved, but there should be no new shadow budget outside the European budget in the long term - that is unacceptable. The second is that we are prepared to ensure the proposed revision on the basis of the right projects and the necessary procedures, including in conjunction with the priorities of linking up energy networks in the interests of the solidarity laid down in the Treaty of Lisbon in energy policy, and putting broadband connectivity in disadvantaged rural areas on track - as a supplement to all the other necessary measures already on the agenda.
(FR) Madam President, Commissioner, ladies and gentlemen, I should like firstly to say that the absence of the representative of the French Government today shows another side of a Presidency that is otherwise warmly congratulated for its political successes. This other side of the Presidency, which does not play the game with the rest of us, also stands in stark contrast to the reaction of our committee and of the rapporteur, Mrs Haug, who, on the contrary, has very readily taken part in playing the budget game.
(EL) Ladies and gentlemen, may I say that the budget we are debating today and which will be voted on tomorrow includes one success, which just remains to be implemented, and three major problems. The success is, of course, that we have managed, albeit at the last minute, to get food aid into the budget, which was well needed and shows that Europe understands the problems of the times.
However, there are also three major problems:
Firstly, this budget, at a time of economic crisis, which I would remind the House did not start in September 2008, as many speakers have said, since we saw the omens of it a year ago, does not respond at all to these difficult circumstances; it is cut off from reality. We have very low commitments and commitments which it is not at all certain will be implemented. The second problem (which several speakers mentioned) is the problem that has arisen with the Structural Funds. It is unbelievable that so much money has come back from the Structural Funds from the previous year's budget and that nothing is being done in order to ensure that we shall manage to sort this out for the following year at least. This entire system needs revising. The third problem is the doubts which we have in the face of economic aid, the famous 200 billion, 30 of which are from the Community budget. Again unfortunately, there is nothing to show us that this money will be found, and it must be found, because we need it.
(NL) Madam President, I too should like to start by thanking all those involved for the role they have played in this year's budgetary process. We have again managed to prepare a budget for 2009. The usual ritual - taking the form of a day's meeting - has once again come to pass in the Council.
One of the things that struck me when I cast my mind back is the importance some groups attach to a certain percentage of payment credits. I fail to see that it is important whether it is 0.88, 0.92 or indeed 0.9. What is important is that it is adequate. The Gross Domestic Product may, for all we know, drop next year, in which case it would be higher than the 0.9 that has now been agreed. Would this really fill the various Parliament groups with a sense of satisfaction? This is beyond me. Payment percentages thus need to be adequate, not more or less. If the worst came to the worst, an additional budget could be prepared for later on in the year.
There is one trial project I should like to draw to your attention, as part of which a study is being carried out into the justification of extra allowances after 2013. I should like to urge the Commission to take note of it, because if we start the debates on it next year, then it is important, to my mind, that we know why we give these extra allowances. Does this represent actual payments for services rendered, yes or no?
- (GA) Mr President, I welcome the recommendations made in the European Union draft budget for next year. I particularly support the recommendation it includes for the Peace Process in Northern Ireland. Financial support is being provided for the programme PEACE III and for the International Fund for Ireland.
I am also happy that the budget is giving financial support to the peace process in the Balkan region and in Palestine. The European Union will also help with the rebuilding of Georgia, showing that it is the largest peace process in the world. It also gives financial support to the poor countries and we are trying to maintain that custom. The European Union must be to the forefront in order to implement the Millennium Development Goals by 2015.
(DA) Mr President, one of the most elementary tasks of a parliament is to scrutinise the finances. This naturally requires parliament to have the opportunity to inspect the different budget items. It is therefore totally unacceptable for the Council to continue in its closed position towards Parliament. We have today heard how the French Presidency has failed to respond to any of the approaches made by Parliament's rapporteurs responsible for the 2009 budget and, as rapporteur for the Committee on Budgetary Control on the granting of discharge to the Council for 2007, I can add that the Council has been equally unwilling to respond to my approaches. Thus, the Council is not only closed with regard to the future, but also with regard to the past. This is not just a problem with the French Presidency; it is a problem with the Council in general. Their argument is to refer to a so-called 'gentlemen's agreement' between the Council and Parliament dating back to 1970. Excuse me? 1970? That was when the EU was called the EC. At that time, the EC consisted of a handful of countries and Parliament was not elected, but appointed. This 'gentlemen's agreement' therefore belongs to the past and has no value today. As Parliament, we must demand openness, full access to information and cooperation from the Council.
(FR) Mr President, ladies and gentlemen, for the 14th consecutive year, the European Court of Auditors has refused to approve the budget of the European Union.
While the Commission's accounting procedures have been praised by the Court - which is nonetheless the least of things - you will note that only 8% of the European Union's accounts are duly approved. We all understand that at this rate, no private enterprise could survive such criticism. That means that 92% of the European budget, that is to say, more than EUR 100 billion, remains affected by an excessively high level of discrepancies and irregularities.
I was just quoting from the report. These irregularities are accompanied by many irresponsible acts. When you think, for instance, that a communication agency has a budget of EUR 15.4 million to send a ballot box into space with the slogan 'You can vote anywhere', people may rightly feel that you are mocking them.
In the current climate, where households and Member States are having to tighten their belts, at a time when France is a net contributor of EUR 7 billion, we need to stop taking French and European taxpayers as Santa Claus figures for the European Union, since in June, they will become bogeymen.
(DE) Mr President, in constantly repeating the dogma of the self-regulating market, the EU has not only omitted to set clear limits, lay down rules and carry out oversight, but also continuously failed to free itself from the financial markets of the United States. In doing so, it has neglected its duty to protect Europeans from the negative consequences of globalisation.
For years, we have been told there was no money for the social and health fields, and yet millions upon millions of euros have been squandered on prestige projects, for example the EU Agency for Fundamental Rights, whose budget has almost quadrupled despite massive criticism from the Court of Auditors. Now, at a time when citizens are feeling let down once more by the EU in the face of the threat of mass unemployment, Brussels goes and arms itself with a new EUR 200 billion economic recovery package that, in my opinion, is a sham.
In the final analysis, the amount of the resources deployed will probably be less important than the appropriateness of the measures actually pushed through.
(FI) Mr President, I wish to thank the rapporteurs, Mrs Haug and Mr Lewandowski, as well as the coordinators, for their excellent and very responsible work. I would also like to thank Mr Böge, as Chairman, whose energetic contribution did much to ensure that we achieved such a positive outcome.
We live in momentous times. An economic crisis is at the door and we have to think about how the European Parliament can send the right kind of signal to the public. I want to thank the rapporteur, Mr Lewandowski, for not using up the entire 20% increase. It is an indication of the fact that we acknowledge our responsibility towards the taxpayer. When we consider that next year is election year and that there will be a new Members' Statute, this has been a very challenging task and the end result is excellent.
I would like to raise just one point regarding Mrs Haug's report, which concerns the new budget heading, that of the Baltic Sea Strategy. There has been some discussion on this, and I am pleased that a decision was taken on it, because it represents an opportunity: it is a big step towards improving the state of the Baltic Sea.
While the Commission prepares its Baltic Sea Strategy for next year, it is important that there is also a heading for this in the budget. Strategies mean nothing if they only exist on paper, so we also need to create content for the strategy, and after the Commission has completed its own work, it will obviously be easier for us to create content for the relevant budget heading.
As we also know that Sweden, as the country that will hold the presidency, is making the Baltic Sea Strategy its priority, this is precisely the right time to include it in the budget. That is why I wish to thank everyone for the attention they have given to this issue and to one of the priorities for next year.
(ES) Mr President, ladies and gentlemen, we have reached the end of the difficult and complex budgetary process. We vote tomorrow, and I trust the outcome will be favourable.
The world is going through a serious crisis, with its epicentre in the financial system, which has already contaminated the real economy. Policy changes are therefore required in order to reorient our economic model, stop the disintegration of our productive structure and prevent any increase in the adverse social and climatic effects that are now occurring.
We must accept our portion of responsibility and ensure that the 2009 budget is a good instrument that can help us get out of the crisis and continue on the road to creating a Europe of its citizens, a social Europe and a Europe of rights that measures up to our history. We want an inclusive Europe, and I give as an example the inclusion in the budget of the pilot project designed to facilitate the integration of the Roma people. We want a Europe of solidarity, both inwardly and outwardly, starting with its southern and eastern neighbours.
I would like to mention the budgetary dimension of the Barcelona Process, now the Union for the Mediterranean, in which we have placed such great hope. We want a Europe that can continue to feed its people and can wage war on the scourge of hunger and social exclusion around the world. The aim of all that is to foster the sustainable, peaceful development of the peoples of the world.
Ladies and gentlemen, if you adopt it tomorrow, the effective life of the Union's budget for 2009 will begin. After that, it must be properly rolled out, implemented and, if necessary, revised. We shall be watching carefully.
I take this opportunity to wish you all the very best for the coming year.
Mr President, the EU budget is being discussed at a time of rising anxiety regarding the economic crisis which is engulfing its Member States. This crisis prompts the Commission, the Council and the European Parliament to think about how the EU's budgetary resources can combat the economic downturn.
A considerably speedier disbursement of the Structural Funds in the new Member States is essential under the new conditions, and the Commission's intention in this respect is more than welcome. However, this intention has to turn into concrete deeds, and the EU budget has to be ready in case additional payment appropriations are needed, as the report correctly highlights. Incidentally, this hinges precisely on the simplification of procedures.
For the non-euro area new Member States, the leeway for using the budget stimulus out of their own resources is much reduced because of this financial crisis, and the credit crunch is likely to prevail on the international markets in 2009. Therefore, EU funds and other forms of EU assistance within the framework of what I would call 'credit enhancement' are badly needed in order to fight the severe economic slowdown which is to be expected.
Donor countries might relish lower payments from the EU Structural Funds, with a view to the reorientation of these funds for other uses, but let us not deceive ourselves. If new Member States get injured by this crisis more than their intrinsic weaknesses warrant, the effects would be bad for the Union as a whole.
(PL) Mr President, today's debate on the budget is more significant than it has been in the past. Much depends on the Union's budget, its size, and how it is allocated, especially in these times of serious economic crisis and in view of the looming food crisis.
In addition to the economy, food and energy security, we also have to focus on the development of backward regions, such as the eastern part of the European Union. We must also improve the way in which we manage our resources, including the management of restructuring funds. The budget clearly lacks funding for culture, education, science and the fight against poverty. This is due to the limited resources foreseen in the budget and proves that 1% of GDP is not enough to properly tackle the tasks at hand.
The proposed budget is extensive, detailed and, as a result, not very readable. It is high time that we thought about this problem and, in the future, adopted a different format.
(EL) Mr President, the draft budget 2009 is proof that the conservative political priorities set by the European Union do not respond to the needs of the peoples of Europe. At a time of acute economic crisis, with unemployment rising, payments do not account for even 50% of commitments for the European Union funds. Not only is the development sector not being used as a tool to address the problems but, in certain instances, the funds are operating in pre-crisis conditions. By contrast, in the security sector, FRONTEX, the actions of which, according to independent studies, infringe conventional individual rights and freedoms, there have been no cuts to the budget. In the research sector, there are subsidies for space research, the objective of which is global monitoring while, on the other hand, the overwhelming majority of actions concerning social integration, social exclusion and young people have had their subsidies cut. In agriculture, the 2009 budget follows the agreed financial framework, the main feature of which is expenditure cuts. For agricultural development, payments in 2009 will be equal to or less than the undertakings made in 2007, at a time when small- and medium-sized holdings are shrinking. This fact goes against the very title of the budget, which is to conserve natural resources.
(DE) Mr President, this budget must sadden interested Europeans and will, I hope, outrage them when it comes to the European elections next June, for it is another expression of the simple failure by a Union that is, alas, in a state of paralysis to convey the message: yes, we have understood!
To have understood would have meant finally taking each large block, subjecting it to sober analysis - there are consultants and economic research institutes for this purpose - and reviewing it against the objectives set. This would have led to the conclusion that one third, possibly even half, of the EUR 114 or 116 billion could now usefully be ploughed into this major crisis with absolutely no problem. Instead, the resources continue to be squandered and spent on the wrong areas and, above all, on fattening an unbelievable bureaucracy and political caste. That is tragic for Europe.
(MT) To begin with, I would like to congratulate the rapporteurs on their excellent work. I would like to refer to the budgetary area of justice and home affairs, especially that of immigration and here I would like to focus on two points in particular. First of all, we have increased our budget for the FRONTEX Agency for the third consecutive year and this, I believe, is a positive sign. We have increased it not because we are happy with the work that FRONTEX is carrying out but because we are, in fact, dissatisfied. We want this Agency to do more and to be more effective. Therefore, we have allocated enough money so as, for example, to ensure that FRONTEX's maritime missions will be carried out on a permanent basis. Secondly, we have earmarked an additional
EUR 5 000 000 towards the European Refugee Fund in order to set up a European-based programme on internal reallocation between the European Union countries, so that persons who arrive in countries that are already shouldering a large and disproportionate burden can get transferred to another country within the European Union. I am referring here to the resettlement or reallocation programme. This fund and this money will allow us to put this programme into action for the first time, and I hope that this programme will now begin to operate, because it is necessary to help those countries with a disproportionate burden. Therefore, I believe that now that we have invested money in these two areas in next year's budget we will finally be able to make progress.
(FR) Mr President, Commissioner, first of all I should like to thank our rapporteurs, who have managed, in difficult circumstances, to put together this 2009 budget, the last before the elections in June.
The cohesion policy, with 36% of this budget allocated to it, is one of the main Community policies, a genuine tool for solidarity and economic and social equity, which we must strengthen, make more effective and better promote. Indeed, it is the tangible expression of solidarity within the European area, which is the most visible on the ground, as close as possible to regions and citizens, in the areas where they live and where the European Union can speak directly to each one. Mrs Guy-Quint has just stressed the problems associated with using annual budgets, particularly those of the Structural Funds.
As far as cohesion is concerned, all those involved know how difficult it is to implement European funds on the ground. Putting together dossiers is a complex and long process, which can lead to errors that are damaging to beneficiaries, the image of the European Union and even the future of this policy. Simplifying procedures, providing better information, improving the training on this new cohesion policy for the national and local operators concerned, and sharing experiences and best practices could certainly promote better use of these appropriations. After all, in this time of crisis and increasing euroscepticism, sound functioning of the cohesion policy and proper use of European funds can enable us to restore confidence and foster the sense of involvement among European citizens if they feel part of the process, provided, however, that we can improve the visibility and better explain the benefits of this policy, where it is implemented. That is the responsibility of all the Union's institutions, in the best possible partnership.
(HU) Mr President, for years, a serious, recurring problem with our budget has been the significant gap between the funds committed and the actual payments made. This difference has grown this year to an unacceptable degree, thereby endangering the credibility and meaning of the entire budgetary process. In 2009, at a time of economic and financial crisis, we simply cannot allow this to happen. It is the joint responsibility of the Commission and Member States to speed up and simplify payments and thereby restore the credibility of the European Union's budget.
Secondly, I thank my fellow Members for having supported the numerous important recommendations I made to the budget package. This package contained five main priorities: state-of-the-art environmental protection (including a 10% increase for the LIFE programme), innovative business development, the fight against corruption, progressive social policy and a significant expansion of the world's largest student exchange programme, the Erasmus Mundus. Thank you very much for your support in this, as I consider that these are important matters.
Finally, every year I am obliged to draw attention to the fact that the financing of our foreign policy objectives is inadequate. In next year's budget, this is even more obvious. It is only with the help of creative accounting that we were able to secure a source of funds for the most important goals. There is only one reassuring aspect to this unfortunate situation: a proper, comprehensive mid-term review. If we do not do this, it will be difficult to take seriously the European Union's ambition to be a global player.
(DE) Mr President, Commissioner, ladies and gentlemen, the European budget starts with a zero; 0.89% of gross national income is to be spent in the way of payments next year - EUR 116 billion. National budgets generally have two places before the decimal point. I think that we have shown in recent years that a great deal can be achieved with an extremely economical use of taxpayers' money.
However, we are currently experiencing a budgetary crisis, and I do not believe that the EUR 5 billion proposed by the Commission will suffice to provide the necessary momentum. Therefore, together with the Council, we should strive to refrain from passing money back and forth and transferring funds back to Member States this time. This House should adopt unanimously a package covering the trans-European networks, research and development, the European Institute for Technology, Eureka, and the Erasmus programme and education. We should sit down together here to put together, quickly and efficiently, a package that really reaches our small- and medium-sized enterprises.
Indeed, this is also why Parliament is insisting on our introducing a separate budget line for the 'Small Business Act' and, in particular, a budget line for climate change. In the field of energy efficiency, in particular, an intensive programme can be started immediately to enable us to launch a major offensive against the looming, extreme unemployment heading our way next year, and thereby preserve employment.
After all, two thirds of our workers are employed in small- and medium-sized enterprises - generating 50% of our gross national product - and millions of new jobs could be created in these enterprises in connection with this action on energy efficiency.
- (SK) I would like to thank Jutta Haug, Mr Lewandowski and the coordinator for their excellent work. They are certainly also aware that there are changes on the way in the 2009 budgetary year and we will have to react flexibly to the developments in the financial crisis.
In the area of cohesion policy, it will be extremely important for us to show flexibility in securing the necessary resources. We must be ready for the early provision of additional payments from budgetary resources, especially in the event of an accelerated implementation of structural policies.
For the national economies of the new Member States with relatively low levels of economic development, the cohesion policy creates the potential for gaining ground on the developed states more rapidly. Especially today, in the current time of financial crisis, it is important for us to use this instrument effectively. Analysts in some Member States have calculated the negative impact of payment delays on employment, on work productivity and on economic growth in these regions. If we had managed to draw down financial resources at the rate expected in the multi-annual financial framework, the new Member States would be seeing work productivity levels over 2% higher than they actually are today, economic growth over 2% higher and employment levels 1% higher. From this perspective, we should consider supporting cohesion as a key factor in stimulating decisive macro-economic indicators in the EU.
The differing levels of bureaucracy in the various Member States has a negative impact on the drawing down of financial resources. It is therefore essential for us in the EU to cut back bureaucracy across the board when drawing down from European funds.
Ladies and gentlemen, you undoubtedly wish that we could confront today's global problem from the principles of solidarity and within the framework of the entire Community. We must therefore guarantee the availability of resources needed in future for the cohesion policy.
(FR) Mr President, Commissioner, many of my fellow Members have pointed out, even just now, the inadequate take-up of budgets, particularly where the Structural Funds are concerned. It is therefore essential that we remedy this situation by taking appropriate, practical measures. I am delighted to see included in this budget the amount of EUR 2 million for the Erasmus pilot project for local and regional elected officials, a project which I personally proposed several months ago.
Indeed, this inclusion in the budget follows on from the specific proposals in my report on governance, which was adopted last October, and by a very large majority in this House.
In order to implement our regional development policies effectively, it is not enough to adopt regulations and budgets. It is vital that elected officials who manage local and regional projects can become real engines for achieving the objectives of Lisbon and Gothenburg, by using their knowledge. With this Erasmus scheme for local and regional elected officials, we can both strengthen human links and, above all, provide the means for more rapid and more effective use of the Structural Funds.
Many associations of elected officials have already informed me that they are enthusiastic about this Erasmus scheme for local elected officials. Furthermore, with the support of the Directorate-General for Regional Policy, we will be able to launch this new instrument and thereby apply the slogan: 'Think global, act local'.
(LV) Mr President, Commissioner, ladies and gentlemen, with regard to the European Union's draft budget for 2009 I would like to stress that the most important thing in this budget is not what has been done but what has not yet been done. The draft EU budget for 2009 had already made provision for an amount of payment appropriations 3% lower than this year and, in addition, the European Commission has come forward with a proposal to reduce the amount of payment appropriations still further - by EUR 3.5 billion this year and by EUR 1.1 billion next year. I doubt that the reduction in the amount of EU budget payments is the most satisfactory response to the financial and economic crisis. In the European economic recovery plan, the Structural Funds and Cohesion Fund measures laid down, the simplification of the rural development fund procedures and the speeding up of fund acquisition, the payment of EU fund advances and the increase in the share of EU co-financing have not yet been reflected in the amount of payment appropriations set out in the European Union's 2009 budget. However, the truth is that whether it is possible to regard next year's budget as a successful response by the European Union to the financial and economic crisis will depend precisely on these measures and on the question of how far they really will increase payment amounts. I hope that the EU institutions will demonstrate their ability to react quickly to challenges, and not be engulfed in the usual bureaucracy. In general, we should welcome the European Commission's proposal to allocate an extra EUR 5 billion to increasing the European Union's competitiveness. However, the source of funding- resources from the common agricultural policy - is difficult to comprehend. If there are EUR 5 billion to spare in the European Union's Common Agricultural Policy, then why is the European Commission doing nothing to ensure fair competition within the internal agricultural market and at least in part to even out the inappropriate differences between the levels of direct payments made to the farmers of various EU Member States? Thank you for your attention.
(BG) Mr President, Commissioner, I must first of all congratulate the rapporteurs and coordinators and highlight the exceptional efforts they have made in managing the procedure for the adoption of the budget at a very high level.
A very serious attempt was made to attain the maximum level of commitments and settlements, while keeping close to the ceilings allowed by the multiannual financial framework. There is, of course, no shortage of challenges. We could regard this budget as an initial response from the European Union to the international financial and economic crisis. This is what makes it so difficult.
It is only natural for us to look at the budget in terms of the key priorities we have for implementing the European Union's policy. Unfortunately, in the case of priority 1B, which relates to sustainable development, cohesion for growth and employment, there will not be sufficient resources available to address the Member States' major, high-priority projects. It is specifically the Cohesion Fund's role to allow economically weaker Member States to receive support to help them resolve their infrastructure problems, boost their competitiveness and achieve a higher level of regional development.
It is the fund which helps raise living standards, especially in the new Member States. If these countries are not granted any funds, they will make significantly slower progress, especially at a time of crisis. That is why I have some serious criticism of the budget's inability to help in this respect. How the budget is implemented is also important. The initial debate on simplifying the procedures to achieve greater feasibility and minimise the risks of malpractice and abuses needs to be speeded up. We also need to enable the gap to be narrowed and the level of payments to be increased.
The proposal to review the multiannual financial framework is no bad thing and offers additional resources for growth allocated in 2009-2010. The intended purpose associated with attaining the low carbon power generating objectives is good, but it is hardly crucial. We need to show much greater flexibility.
I would like to conclude by saying that we should adopt the budget, but with preventive measures to deal with the financial and economic crisis. Although it is difficult to reach, agreement is important and necessary. We need to give it our support.
(FI) Mr President, first, I wish to thank the rapporteurs, Mrs Haug and Mr Lewandowski, for their excellent work. I would also like to thank Commissioner Grybauskaitand her closest assistant, Mr Romero, for the excellent cooperation they have shown all year long, as well as the Presidency for its constructive participation in the preparation of the budget.
I only wish to address one issue, which is that of the Structural Funds. This year, we repaid monies to the Member States, in one form or another, as unused appropriations. In Amending Budget Number 2, we reprogrammed EUR 2.8 billion, and in Amending Budget Number 9, we returned EUR 4.5 billion in unused payments.
Against this background, it is astonishing that the Commission is proposing a EUR 5 billion recovery package while, at the same time, it has not even used up the funds budgeted for structural policy. The reason is the control and monitoring system, which is extremely complex. In many countries, it is still unapproved.
The European Parliament proposed a joint resolution in conciliation that would recognise the need for simplification and the existence of structural shortcomings. The Commission and the Council did not want to go along with this resolution. The European Council, however, has just proposed adopting virtually the very same position and, indeed, the very real need for simplification and greater efficiency needs emphasising.
(EL) Mr President, this budget is the last in the current parliamentary term and the first budget we shall have voted on since the financial crisis came knocking at our door. It therefore has a special significance: it is a budget which European citizens will examine closely.
For me personally, this budget has a bittersweet taste, because it includes successes, but it also has shadows. I personally certainly count among the successes the fact that we have managed, albeit marginally, to increase payments in relation to the Council's position, that we have found relatively more resources for competitiveness, the environment and security and that, for the first time, we have a discrete position for dealing with illegal immigration on the southern borders of the European Union, where countries such as mine receive a hundred thousand desperate people every year, who come knocking on the door of Europe via its southern borders. For all these reasons, we have cause to be satisfied.
However, I am very disappointed that this first budget of the crisis was unable to send out a message that Europe is willing and able. Out of two hundred billion, we are still trying to work out how to spend five billion, which some Member States want back instead of putting towards competitiveness. It is a lost opportunity. For this year, I believe that we could have done more. I am still hopeful that in the Council, the usual suspects who like to refund surpluses to the national ministries will make one more effort, so that next year at least, we have a more ambitious approach.
(PT) Mr President, I congratulate the rapporteur, Mrs Haug, on her excellent work, and also several colleagues on their contributions. I should like to talk about the fisheries sector and its positive and negative aspects.
The overall appropriations allocated are much the same as in the previous financial year. This is a negative aspect, given that previous budgets already represented the minimum necessary to implement a common fisheries policy and a maritime policy with the requisite resources. The reduction in payment appropriations and the inadequate response to the needs and specific aspects of the outermost regions are also negative.
The increase in external economic pressure due to the current financial crisis and substantial variations in fuel prices is worsening existing pressures resulting from fleet under-capacity and erosion of the resource base.
Although the Commission proposes restructuring the fisheries sector in line with the current macroeconomic situation, concrete measures are needed to help ensure the survival of the European fishing fleet and the subsistence of those who give so much so that we can have access to one of the most basic foodstuffs.
I welcome the adoption, as a preparatory action, of the initiative that I tabled to set up a fish price observatory in the amount of EUR 4 million. I also welcome the increased support for fisheries resource management, the non-compulsory contributions to international projects, the strengthening of dialogue in the vitally important fisheries sector, as we noted during a visit by the Committee on Fisheries to Madeira, a Portuguese outermost region, the pilot project on networking and exchange of best practices, and the conclusion of the Sixth Framework Programme. The maintenance of appropriations for cooperation in the area of bio-economic development, for the Community Fisheries Control Agency and for the preparatory action on the European maritime policy is also positive.
Lastly, I must welcome the creation by the Commission of a budget line, as yet without any appropriations, for an ad hoc financial instrument in order to adapt the fishing fleet to the economic consequences of fuel prices. This is one reason ...
(The President cut off the speaker)
(HU) As I already stated at the time of the first reading in October, as draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I welcome the EU budget for 2009 for several reasons. On the one hand, it is already a significant and positive fact that next year, there will be EUR 14 billion available for environmental protection, nature conservation and, among these, first and foremost, for the LIFE+ objectives. On the other hand, it is worth noting that this amount is some 10% higher than last year's, which is a good indication that nowadays no one is calling into question the significance of this area, especially as regards climate change. The latter subject is, moreover, one of the budgetary priorities for next year as well. Of course, all this is closely linked to the vote at noon today, when we will be deciding on the climate package.
Although these draft directives may fall short of our original expectations in several respects, they are ambitious when compared to the proposal published by the Commission in January last year. Achieving the goals set out in them will require money and political will. The amount may be small, but it is important to emphasise that the pilot projects which will be starting next year have a value of EUR 7.5 million. The substantive work, which includes drafting and publishing the tenders, can be expected early next year, but the Commission has indicated on several occasions how important it considers the implementation of these projects and has guaranteed its full cooperation. Since the October plenary, the European Food Safety Agency (EFSA) is the only body that has failed to make any substantive progress. We are therefore obliged to continue to recommend maintaining the 10% reserve, but I hope that this problem, too, will soon be resolved. These are my observations and recommendations, which essentially agree with those made at first reading. I call on my fellow Members to vote in favour at second reading as well. I wish to take this opportunity to congratulate Jutta Haug on the report. Thank you very much.
(NL) Mr President, first of all, I should like to congratulate the rapporteur, Mrs Haug. Our working relationship was very pleasant indeed, and the Committee on Development is satisfied. Three things were important to us. First of all, the food crisis should be addressed, and we are pleased that the Committee's proposal has been adjusted and that a compromise has been struck that found support with Parliament and the Council, as a result of which EUR 1 billion became available for the food crisis.
What matters ultimately is that a sustainable solution be found, which is food safety for the developing countries themselves, and that is what our trial project is about. A major problem in this is that small farmers do not have access to micro-credits. It is difficult for them to get hold of good sowing seed and manure, and to be able to invest in irrigation if they are unable to pay the money up front. We are pleased, therefore, that our proposal for the trial project for micro-credits to small farmers has met with widespread support, and we trust that the Committee is willing to implement this trial project.
Secondly, as for evaluation, we can put up with much criticism about development cooperation these days. In order to gain support, not only do we need to explain what we meant, but especially what we have achieved. It is unfortunate that the Committee's reports are still very much fixated on intentions. This is why we have pleaded for more capacity in the Committee in order to improve the evaluation of results. We welcome Parliament's support for these proposals.
Thirdly, Mr President, we continue to argue in favour of an increase in the budget for Chapter 4, foreign expenses. If we want to realise our ambitions and responsibilities, which are justified where Kosovo, the Middle East and so on are concerned, where the main issue is not just development cooperation but also conflict resolution, then it is obvious that more funds and flexibility are needed.
Mr President, I have two brief comments. I would like to thank the rapporteur for her work.
On development aid, I think it is important to point out that, while the process of finding the EUR 1 billion was fraught, it is positive that Europe is doing something in response to a problem. However, it is worth remembering that commodity prices have actually plummeted, as have energy prices, so this EUR 1 billion should do a great deal more than we had hoped for if it is properly spent. I think we need to have close scrutiny to ensure that this money goes to where it is intended and where the need is greatest, namely on the ground, producing food in places where that food can be produced.
My second comments also relate to the agricultural sector, but concern the future more than this particular budget. I have some concerns about comments made by the Commissioner on the so-called lack of valued added for spending on agriculture. I know we will have time to debate this in the future, but it must be a rigorous and vigorous debate. I believe that European farmers are best served by a common policy, not one where Member States can pick and choose, because citizens will lose out in terms of food quality and safety.
(PL) Mr President, the approval of the budget always involves a clash between our expectations and reality. The framework of the budget is not very flexible, and it is difficult to reallocate resources. Although this does reflect the stability of funding for specific activities, it also means that it is difficult to respond to a constantly changing reality.
The current budget does not, in view of the current situation, reflect the wishes of many MEPs, such as the need to counteract the growing economic crisis, or to fund new technologies which will be used to improve the environment and combat climate change. The budget does not meet the expectations of young people, schoolchildren or students, with regard to financial support for youth exchanges, access to education and study abroad.
Finally, I would like to say that successive budgets and financial perspectives have been more geared towards continuing previous budget plans and objectives, rather than responding to current and future challenges. That is why we need regular reviews of financial perspectives, as seven years is too long in terms of budgetary planning.
(DE) Mr President, I should like to take up a point raised by my Austrian colleague, Mr Rübig, a little while ago. We are spending less than 1% of European Gross Domestic Product on Europe and, at the same time, requiring the EU to cope with more and more tasks for more and more Member States. This does not add up! In the light of this, it is really incredible that we have been on an economy drive for many years, one that has involved not only the economical use of our funds but also, basically, the Finance Ministers reclaiming money and channelling it into their national budgets at the end of the year.
There are enough new tasks we should be spending our money on. There are also tasks to which we have not really been allocating due budgetary funds for years. The expenditure on EU information policy ought to be significantly increased if we really wish to draw European citizens closer to Europe. There are a great many tasks in the field of student and trainee exchanges in which Europe could become involved.
rapporteur. - (DE) Mr President, I wish to thank all the Members who have participated in the discussion in this House, who have delivered speeches, even if, in several cases, the 2009 budget was just the occasion for the speech rather than the subject of it. Above all, I wish to thank the Members who have stayed with us from start to finish and joined in the discussion.
The European Economic Recovery Plan presented to us by the Commission has been raised in many speeches, and is preying on many people's minds. I can do no other than reiterate what I have said many times before: the European driving force for Member States' economies is EU cohesion policy. Really implementing this properly and honestly will enable us to get ahead, and will undoubtedly mean that the economy does not cause us such great problems over the next year. Of course, we would not get by on our EUR 116 billion in payments, but the whole of Parliament would be standing by to guarantee the relevant payments in supplementary and amending budgets.
What the Commissioner said is true, of course: a budget is always a compromise. The 2009 budget is no different from its predecessors in that respect. We have had to grant the Council these low payments, the Commission has had to grant us the EUR 700 million redeployment for regional development, and we have had to cut back our priorities. Nevertheless, we have managed to preserve a good many of these priorities: more payments for action to combat climate change, more payments for the social dimension in terms of the creation of more and better jobs, and more for support for SMEs. We have accomplished this, and for this I am grateful to all my fellow Members. Thank you very much!
(Applause)
Mr President, in the section of the budget for which I am responsible, the only thing that remains unclear is the future of the Lisbon Treaty, which alters the Parliament's competences and may have an impact on the budget. In view of the fact that the other problems have been resolved, I would like to support the previous speakers who have requested a review of the Financial Perspective. This is something we already clearly needed in the second year of the current perspective if we want to be able to fund the European Union's international objectives and commitments.
It is also unfortunate that the conciliation procedure with the Council entailed negotiations involving millions of euros, at a time when billions had been promised in a nebulous crisis package. In view of this, the budget we will probably approve tomorrow will be more subject to change than it has ever been before.
The debate is closed.
The speakers were so disciplined that we have finished in good time, and this is a good message for budget discipline in the future.
The vote will take place tomorrow, Thursday 18 December 2008.
Written statements (Rule 142)
in writing. - We ought to be concerned - in line with our rapporteur - about the negative effects on European citizens that will arise as a consequence of global recession. Our concern should be particularly focused on the most disadvantaged of our citizens, those who will, without any doubt, suffer the most from the effect of the financial turmoil. The Union ought to maximise its efforts in facilitating the access to available resources - within the ceilings of the agreed multiannual financial framework 2007-2013 - for beneficiaries on the ground and we should therefore particularly improve and simplify measures in order to accelerate the implementation of structural and cohesion funds. As a matter of fact, the low levels of payments in the implementation of Cohesion Policy do not reflect the needs on the ground when facing the challenges of the current economic crisis. Cohesion Policy is the greatest instrument of solidarity in the Union and its role in tackling the negative effects of a global crisis of this scale is essential.